438 F.2d 1233
John H. TAYLOR, Petitioner-Appellant,v.Olin G. BLACKWELL, Respondent-Appellee.
No. 29951.
United States Court of Appeals, Fifth Circuit.
March 17, 1971.

Appeal from the United States District Court for the Northern District of Georgia; Albert J. Henderson, Judge.
John H. Taylor, pro se.
William C. Humphreys, Jr. (Ct.Appt.), Atlanta, Ga., for appellant.
John W. Stokes, Jr., U. S. Atty., Atlanta, Ga., Allen I. Hirsch, Richard Still, Asst. U. S. Attys., for appellee.
Before GEWIN, BELL, and ALDISERT*, Circuit Judges.
PER CURIAM:


1
This appeal involves an alleged wrongful forfeiture of good time theretofore awarded appellant in the federal prison system. The prison authorities having restored the 241 days earned by appellant as extra good time for prison work, that portion of the issue presented is moot.


2
Having in mind the severity of appellant's activities, we conclude that the district court did not err in holding that there was no abuse of discretion on the part of the prison authorities with respect to the forfeiture of the remaining statutory good time. Theriault v. Blackwell, 5 Cir. 1971, 437 F.2d 76 [January 28, 1971]. Likewise, there is no merit in the claim that appellant was denied procedural due process by the Good Time Forfeiture Board.


3
Affirmed in part; dismissed in part for mootness.



Notes:


*
 Of the Third Circuit, sitting by designation